FILED 

                                                                       FEB. 27,2014 

                                                              In the Office of tbe Clerk of Court 

                                                            W A State Court of Appeals, Division III 





          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                             DIVISION THREE 


STATE OF WASHINGTON,                        )        No. 31155-4-111
                                            )
                    Respondent,             )
                                            )
             v.                             )
                                            )
JIMMIE WAYNE MOSER,                         )        UNPUBLISHED OPINION
                                            )
                    Appellant.              )

      BROWN, J. - Jimmie W. Moser appeals his voyeurism conviction, contending

sufficient evidence does not show the victim had a reasonable expectation of privacy in

her home when the curtains were open, lights were on, and Christmas decorations were

around one of the windows. We affirm.

                                        FACTS

      Roberta Farrington lives in a retirement community. A "no trespassing" sign is

posted on her street. One evening as Ms. Farrington was getting ready for bed, she

stood in her kitchen and looked out her sliding glass doors and saw Mr. Moser looking

into her house from the street. The blinds on the glass doors were open and the lights

were on in the home; additionally, Ms. Farrington's kitchen window curtains were open

with Christmas decorations around it. Mr. Moser made eye contact with Ms. Farrington.
No. 31155-4-111
State v. Moser


Ms. Farrington observed that Mr. Moser was masturbating. Ms. Farrington called the

police who soon found and arrested Mr. Moser.

       The State charged Mr. Moser with indecent exposure and voyeurism. At a bench

trial, Mr. Moser stipulated he knowingly viewed Ms. Farrington for the purpose of

arousing his sexual desire, but he did not stipulate Ms. Farrington was in a place where

she had a reasonable expectation of privacy. The court found Mr. Moser guilty of both

charges. He solely appeals his voyeurism conviction.

                                        ANALYSIS

       The sole issue is whether sufficient evidence supports Mr. Moser's voyeurism

conviction. He contends the State failed to prove Ms. Farrington had a reasonable

expectation of privacy inside her home, considering she had the blinds open, lights on,

and Christmas decorations around one of her windows.

       We review evidence insufficiency claims to determine whether any rational trier

of fact could have found the essential elements of the charged crime beyond a

reasonable doubt. State v. Salinas, 119 Wash. 2d 192, 201, 829 P .2d 1068 (1992).

Evidence sufficiency challenges admit the truth of the State's evidence and all

reasonable inferences drawn from it. Id.

      After a bench trial, we determine whether substantial evidence supports the trial

court's findings of fact and, in turn, whether the findings support the conclusions of law.

Perry v. Costco Wholesale, Inc., 123 Wn. App. 783,792,98 P.3d 1264 (2004).

Substantial evidence is evidence sufficient to persuade a fair-minded, rational person of



                                             2

No. 31155-4-111
State v. Moser


the finding's truth. State v. Solomon, 114 Wash. App. 781. 789, 60 P.3d 1215 (2002). We

consider unchallenged findings of fact verities on appeal. and we review conclusions of

law de novo. Perry, 123 Wash. App. at 792.

       In a criminal matter. the State must prove every element of the crime charged.

State v. Teal. 152 Wash. 2d 333, 337, 96 P.3d 914 (2004). To prove voyeurism, the State

had to show Mr. Moser (1) knowingly viewed Ms. Farrington without her knowledge or

consent while (2) she was in a place where she had a reasonable expectation of

privacy, or that Mr. Moser viewed Ms. Farrington's intimate areas without her knowledge

or consent where she had a reasonable expectation of privacy, whether in a public or

private place. RCW 9A.44.115(2). The State had to prove Mr. Moser viewed Ms.

Farrington to arouse or gratify his sexual desires. RCW 9A.44.115(2). Mr. Moser

stipulated that he viewed Ms. Farrington to arouse or gratify sexual desire, leaving the

narrow question of whether Ms. Farrington had a reasonable expectation of privacy

within her home.

       RCW 9A.44.115(1)(c)(ii) clarifies that a place where a person would have a

reasonable expectation of privacy is "[a] place where one may reasonably expect to be

safe from casual or hostile intrusion or surveillance." No Washington legal authority is

directly on point regarding whether a home with open blinds is a place where a person

may reasonably expect to be safe from casual or hostile intrusion or surveillance. But, it

is well established that both the federal and state constitutions provide protection

against intrusions in the home. Indeed, in State v. Ferrier. 136 Wash. 2d 103, 110,960



                                             3

No. 31155-4-111
State v. Moser


P.2d 927 (1998), our Supreme Court recognized the expectation of privacy in the home

as "clearly 'one which a citizen of this state should be entitled to hold,' because 'the

home receives heightened constitutional protection.'" Id. at 118 (citations omitted).

       By comparison, in State v. Stevenson, 128 Wash. App. 179, 195, 114 P.3d 699

(2005), Division Two of this court held sufficient evidence supported the defendant's

conviction after he observed his daughter walking through the family home's kitchen

and then continued to watch her when she went into the bathroom to shower. In State

v. Diaz-Flores, 148 Wash. App. 911, 919, 201 P.3d 1073 (2009), Division One of this court

held sufficient evidence supported a voyeurism conviction when the defendant looked

throllgh the blinds to watch a couple engage in sexual activity inside their home.

       Here, Ms. Farrington lived in a retirement community with a "no trespassing" sign

posted on her nearby street. She was inside her home late at night, preparing to go to

bed when she saw Mr. Moser masturbating while watching her through an open

window. Although Ms. Farrington's factual situation is not identical to the victims in

Stevenson and Diaz-Flores, she similarly had an expectation of privacy within her

home; the record shows no facts tending to show Ms. Farrington invited or encouraged

any diminishment in her expectation of privacy in her home. Indeed, leaving the blinds

open, leaving the lights on, and decorating a window do not negate her privacy interests

in any material way. Ms. Farrington was without a reasonable doubt in a place where

she expected "to be safe from casual ... surveillance" as set forth in RCW

9A44.115(1)(c)(ii).



                                             4
No. 31155-4-111
State v. Moser


      Given all, we conclude Ms. Farrington had, under these facts, an undiminished

expectation of privacy within her home. Accordingly, we hold sufficient evidence exists

to support Mr. Moser's voyeurism conviction.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                       Brown, J.

WE CONCUR: 





                                            5